CONVERSION AGREEMENT
 
This Conversion Agreement is dated as of July 26, 2006 (the “Conversion
Agreement”) by and among the persons listed on the signature page hereto (each a
“Lender” and collectively, the “Lenders”), on the one hand, and XACT AID, Inc.,
a Nevada corporation (the “Company”), on the other hand. The Lenders and the
Company are collectively referred to herein as the “Parties.” This Conversion
Agreement is made with reference to the following:
 
A. Pursuant to that certain Securities Purchase Agreement dated as of November
9, 2004, (the “Purchase Agreement”) among the Lenders and the Company, the
Company issued to the Lenders an aggregate of $1,000,000 principal amount of 10%
Callable Secured Notes (the “Notes”) and, in connection therewith, issued
warrants to purchase an aggregate of 3,000,000 shares of the Company’s Common
Stock (the “Warrants”).
 
B. To secure the Company’s obligations under the Purchase Agreement and the
Notes, the Company executed and delivered to the Lenders a Security Agreement
dated as of November 9, 2004 (the “Security Agreement”) and an Intellectual
Property Security Agreement dated as of November 9, 2004 (the “Intellectual
Property Security Agreement”) pursuant to which the Company granted to the
Lenders security interests (the “Security Interests”) in certain property of the
Company as described in such agreements (collectively, the “Collateral”).
Additionally, pursuant to a Guaranty and Pledge Agreement dated as of November
9, 2004 (the “Guaranty Agreement”) among the Company, the Lenders and Federico
G. Cabo (“Cabo). Cabo guaranteed certain of the obligations of the Company under
the Notes and, in connection therewith, granted to the Lenders a security
interest in all of the shares owed by Cabo (the “Pledged Shares”).
 
C. In connection with the issuance of the Notes and Warrants, the Company and
the Lenders entered into a Registration Rights Agreement dated as of November 9,
2004 (the “Registration Rights Agreement”) pursuant to which the Company was
obligated to register the resale of shares of the Company’s common stock
issuable upon conversion of the Notes and exercise of the Warrants together with
certain other securities.
 
D. Pursuant to that certain Share Exchange Agreement dated as of July 15, 2006
(the “Exchange Agreement”) among the Company, Fred DeLuca, Corich Enterprises,
Inc. (“Corich”), Herbert Adamczyk (“Adamczyk”) and Technorient Limited
(“Technorient”) the Company has agreed to acquire from Corich and Adamczyk (the
“Sellers”) and Sellers have agreed to sell to the Company shares of the capital
stock of Technorient representing 49% of the outstanding capital stock of
Technorient on a fully diluted basis (the “Technorient Shares”) in exchange (the
“Share Exchange”) for the issuance to Sellers and Orient Financial Services Ltd.
of 972,728 shares of the Company’s Series A Convertible Preferred Stock,
convertible into 89,689,881 shares of the Company’s Common Stock representing
53.5% of the Company’s capital stock on a fully diluted basis after taking into
account the transactions set forth in the Exchange Agreement.
 
C. It is a condition to the closing of the Exchange Agreement that the Notes be
converted into the common stock of the Company.


--------------------------------------------------------------------------------

 
 
D. The Lenders are willing to agree to such conversion on the terms and
conditions set forth herein.
 
NOW THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
CONVERSION
 
Upon the terms and conditions set forth herein, concurrently with the closing of
the Exchange (the “Closing”), the Lenders hereby agree to convert (the
“Conversion”) all of the Notes including all accrued and unpaid interest thereon
through the date of Closing, into 5,029,337 shares of the Company’s Common
Stock. In connection with the Conversion and as additional consideration for the
issuance of the Conversion Shares, at the Closing (a) all executory obligations
of the Company to the Lenders shall be extinguished and cancelled including,
without limitation, all amounts due under the Purchase Agreement, the Notes, the
Security Agreement, the Intellectual Property Security Agreement, and the
Registration Rights Agreement, and (b) the Warrants shall be cancelled.
 
ARTICLE II
REPRESENTATIONS AND
WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Lenders that:
 
2.1 Due Organization and Qualification; Due Authorization. 
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to own, lease and operate its respective business and properties and
to carry on its business in the places and in the manner as presently conducted
or proposed to be conducted.
 
(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby.
The Company has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
2.2 No Conflicts or Defaults. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Articles of Incorporation or By-laws of the
Company, or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any material covenant, agreement, mortgage, indenture, lease, instrument,
permit or license to which the Company is a party or by which the Company is
bound, or any judgment, order or decree, or any law, rule or regulation to which
the Company is subject, (ii) result in the creation of, or give any party the
right to create, any lien, charge, encumbrance or any other right or adverse
interest upon any of the assets of the Company, (iii) terminate or give any
party the right to terminate, amend, abandon or refuse to perform, any material
agreement, arrangement or commitment to which the Company is a party or by which
the Company’s assets are bound, or (iv) accelerate or modify, or give any party
the right to accelerate or modify, the time within which, or the terms under
which, the Company is to perform any duties or obligations or receive any rights
or benefits under any material agreement, arrangement or commitment to which it
is a party.

2

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LENDERS
 
Each of the Lenders severally represents and warrants to the Company that:
 
3.1 Due Organization and Qualification; Due Authorization. 
 
(a) Each Lender is a company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with full power and
authority to own, lease and operate its business and properties and to carry on
its business in the places and in the manner as presently conducted or proposed
to be conducted.
 
(b) Each Lender has all requisite power and authority to execute and deliver
this Agreement, and to consummate the transactions contemplated hereby and
thereby. Each Lender has taken all action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of each
Lender, enforceable against each Lender in accordance with its terms, except as
may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
3.2 No Conflicts or Defaults. The execution and delivery of this Agreement by
each Lender and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the constitutional documents of such Lender, or (b)
with or without the giving of notice or the passage of time, (i) violate,
conflict with, or result in a breach of, or a default or loss of rights under,
any material covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which such Lender is a party or by which such Lender or any of its
assets are bound, or any judgment, order or decree, or any law, rule or
regulation to which their assets are subject, (ii) result in the creation of, or
give any party the right to create, any lien upon any of the assets of such
Lender, (iii) terminate or give any party the right to terminate, amend, abandon
or refuse to perform any material agreement, arrangement or commitment to which
such Lender is a party or by which such Lender or any of its assets are bound,
or (iv) accelerate or modify, or give any party the right to accelerate or
modify, the time within which, or the terms under which such Lender is to
perform any duties or obligations or receive any rights or benefits under any
material agreement, arrangement or commitment to which it is a party.

3

--------------------------------------------------------------------------------

 
 
3.3 Title to Notes and Warrants. Each of the Lenders is the legal and beneficial
owner of the Notes and Warrants as set forth on the signature page hereto and
has not assigned, pledged or entered into any agreement pertaining to the sale,
disposition or encumbrance of the Notes or Warrants or the securities underlying
the Notes or Warrants.
 
3.4 Purchase for Investment. 
 
(a) Each of the Lenders is acquiring the Conversion Shares to be issued to such
Lender for investment for such Lender's own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and Lenders have no present intention of selling, granting any participation in,
or otherwise distributing the same.
 
(b) Each of the Lenders understands that the Conversion Shares to be issued to
such Lender are not registered under the Securities Act on the ground that the
sale and the issuance of securities hereunder is exempt from registration under
the Act pursuant to Section 4(2) thereof, and that the Company's reliance on
such exemption is predicated on such Lender's representations set forth herein.
Each Lender is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D under the Act.
 
3.5 Investment Experience. Each of the Lenders acknowledges that it can bear the
economic risk of its investment, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Conversion Shares to be issued to such Lender.
 
3.6 Information. Each of the Lenders has carefully reviewed such information as
such Lender deemed necessary to evaluate an investment in the Conversion Shares
to be issued to such Lender. To the full satisfaction of each Lender, it has
been furnished all materials that it has requested relating to the Company and
Technorient and the issuance of the Conversion Shares hereunder, and each of the
Lenders has been afforded the opportunity to ask questions of representatives of
the Company to obtain any information necessary to verify the accuracy of any
representations or information made or given to the Lenders.
 
3.7 Restricted Securities. Each of the Lenders understands that the Conversion
Shares may not be sold, transferred, or otherwise disposed of without
registration under the Act or an exemption therefrom, and that, in the absence
of an effective registration statement covering the Conversion Shares or any
available exemption from registration under the Act, the Conversion Shares must
be held indefinitely. Each of the Lenders is aware that the Conversion Shares to
be issued to it may not be sold pursuant to Rule 144 promulgated under the Act
unless all of the conditions of that Rule are met. Among the conditions for use
of Rule 144 may be the availability of current information to the public about
the Company.
 
ARTICLE IV
COVENANTS
 
4.1 Further Assurances. Each of the Parties shall use its reasonable commercial
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for such party’s benefit or to cause the same
to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions of this Agreement and to consummate the transactions
contemplated herein.

4

--------------------------------------------------------------------------------

 
 
ARTICLE V
CONDITIONS PRECEDENT
 
5.1 Conditions Precedent to Closing. The obligations of the Parties under this
Agreement shall be and are subject to fulfillment, prior to or at the Closing,
of each of the following conditions:
 
(a) That each of the representations and warranties of the Parties contained
herein shall be true and correct at the time of the Closing date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement; and
 
(b) That the Parties shall have performed or complied with all agreements, terms
and conditions required by this Agreement to be performed or complied with by
them prior to or at the time of the Closing.
 
5.2 Conditions to Obligations of Lenders. The obligations of Lenders shall be
subject to fulfillment prior to or at the Closing, of each of the following
conditions: 
 
(a) Lenders shall have received certificates evidencing the Conversion Shares in
such denominations as indicated by Lenders at least three business days prior to
Closing; and
 
(b) The Share Exchange shall be completed in accordance with the terms of the
Exchange Agreement concurrently with the Conversion.
 
5.3 Conditions to Obligations of the Company. The obligations of the Company
shall be subject to fulfillment at or prior to or at the Closing, of each of the
following conditions:
 
(a) The Company shall have received the originals of the Notes and the Warrants
marked cancelled;
 
(b) Lenders shall have provided the Company with appropriate release documents
with respect to all Security Interests in the Collateral granted to the Lenders.
 
(c) The Lenders shall have executed such release documents as are necessary to
release Cabo from the Guaranty and shall have returned to Cabo all of the
Pledged Shares.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Survival of Representations, Warranties and Agreements. All representations
and warranties and statements made by a party to in this Agreement or in any
document or certificate delivered pursuant hereto shall survive the Closing Date
for two years. Each of the parties hereto is executing and carrying out the
provisions of this agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.

5

--------------------------------------------------------------------------------

 
 
6.2 Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
merger in accordance with the terms of this agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the Parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.
 
6.3 Notice. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:
 
Attention:
 
If to the Lenders:
 
AJW Partners, LLC
AJW Offshore, Ltd.
AJW Qualified Partners, LLC
New Millennium Capital Partners II, LLC
1044 Northern Boulevard, Suite 302
Roslyn, New York 11576
Facsimile No.: (516) 739-7115
Attn: Corey S. Ribotsky
 
If to the Company:
 
143 Triunto Canyon Road, Suite 104
Westlake Village, California 91361
Attention: Mr. Fred De Luca



6.4 Entire Agreement. This Agreement and any instruments and agreements to be
executed pursuant to this Agreement, sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto.

6

--------------------------------------------------------------------------------

 
 
6.5 Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent shall
not be unreasonably withheld.
 
6.6 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Nevada are applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.
 
6.7 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
6.8 Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, and Sections are to the articles, sections and exhibits,
respectively, of this Agreement. As used herein, the singular includes the
plural, and the masculine, feminine and neuter gender each includes the others
where the context so indicates.
 
6.9 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
6.10 Expenses. Each Party shall separately pay for their respective costs of
legal services, accounting, auditing, communications and due diligence in
connection with the transactions contemplated hereby.
 
IN WITNESS WHEREOF, the Lenders and the Company have caused this Conversion
Agreement to be executed as of the date first written above.

       
COMPANY:
 
XACT AID, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

President

 
7

--------------------------------------------------------------------------------




       
 
Amount of Note:
Number of Warrants:
Number of Conversion Shares:
LENDERS:
 
AJW PARTNERS, LLC
By: SMS Group, LLC
 
   
   
  By    

--------------------------------------------------------------------------------

Corey S. Ribotsky, Manager

 

     
Amount of Note:
Number of Warrants:
Number of Conversion Shares:
AJW OFFSHORE, LTD.
By: First Street Manager II, LLC
 
   
   
  By    

--------------------------------------------------------------------------------

Corey S. Ribotsky, Manager


     
Amount of Note:
Number of Warrants:
Number of Conversion Shares:
AJW QUALIFIED PARTNERS, LLC.
By: AJW Manager, LLC
 
   
   
  By    

--------------------------------------------------------------------------------

Corey S. Ribotsky, Manager

 

     
Amount of Note:
Number of Warrants:
Number of Conversion Shares:
NEW MILLENNIUM CAPITAL
PARTNERS II, LLC.
By: FIRST STREET MANAGER II, LLC
 
   
   
  By    

--------------------------------------------------------------------------------

Corey S. Ribotsky, Manager

 
8

--------------------------------------------------------------------------------

 
 